OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs to petitioners, and the matter should be remitted to respondent for redetermination of petitioners’ application after considering the consequences of chapter 234 of the Laws of 1984.
Under recent amendments to the Administrative Code of the City of New York (§ Y51-6.0, subd b, par [1]), the Emergency Housing Rent Control Law (L 1946, ch 274, § 5, subd 2, par [a], as amd by L1961, ch 337) and the Emergency Tenant Protection Act (L 1974, ch 576, § 4 [§ 10, subd a], as amd by L1983, ch 403), a landlord may no longer evict a tenant in good faith for his own necessary use or that of his immediate family where a member of the tenant’s household is 62 years of age or older, has been a tenant for 20 years or more, or has a medically demonstrable impairment resulting from anatomical, physiological or psychological conditions which is expected to be permanent and prevents the tenant from engaging in substantial gainful employment (L 1984, ch 234). Respondent concedes that the newly enacted amendments are applicable to this proceeding (see id., § 4) and that they prevent petitioners’ eviction inasmuch as they *749were in possession of their apartment on the statute’s effective date and they meet all three of the factors which now bar the eviction of rent-controlled tenants.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, and matter remitted to Supreme Court, Kings County, with directions to remand to respondent for further proceedings in accordance with the memorandum herein.